Citation Nr: 0505178	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  04-05 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hypertension, to 
include as due to service-connected diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Regional Office in St. Paul, Minnesota (RO).


FINDINGS OF FACT

1.  Service connection is currently in effect for diabetes 
mellitus, type II.

2.  The medical evidence shows a current diagnosis of 
hypertension.

3.  Hypertension was not shown in service, or related 
thereto, and it is not related to a service-connected 
disorder.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active duty 
service, nor may it be presumed to have been so incurred, and 
it was not caused or aggravated by diabetes mellitus, type 
II.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  


First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in December 2002 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the veteran 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file.  The claimant 
provided authorization for the release of his private medical 
records in November 2002, and his private medical records 
were obtained in December 2002.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  The claimant was notified of the need for a VA 
examination, and one was accorded him in January 2003.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not 


received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Service Connection for Hypertension

Factual Background

The veteran seeks service connection for hypertension, to 
include as secondary to his service-connected diabetes 
mellitus, type II.  Specifically, he alleges that in the 
past, medical personnel have told him his hypertension is 
related to his service-connected diabetes.

The veteran's service medical records include an examination 
conducted in August 1967, prior to the veteran's entrance to 
service in April 1968.  The report of medical examination 
reported no abnormal findings, with the exception of scarring 
of the veteran's right and left eardrums.  The result of a 
blood pressure reading was 136/72.

An examination upon separation from service was conducted in 
April 1970.  The clinical evaluation was devoid of any 
notation of medical abnormalities, including for the heart 
and vascular system categories.  The result of a blood 
pressure reading was 132/72.  The subjective self-
questionnaire completed in conjunction with the 


separation examination reveals no notation of family history 
of diabetes or heart trouble, or any personal history of 
abnormal blood pressure. 

A May 2000 private facility consultation revealed a blood 
pressure reading of 130/92.  The examiner noted the veteran's 
diabetes was well managed.  No references were made to 
hypertension.

A June 2001 private facility consultation revealed a blood 
pressure reading of 136/86.  There was a diagnosis of non-
insulin dependent diabetes mellitus, hypertension, and 
tendonitis in his rotator cuff.  The examiner noted that the 
veteran's diabetes was under poor control due to 
noncompliance, but the hypertension was under good control 
without medication.

The January 2003 VA examination was conducted without review 
of the claims file.  The examination report revealed 
diagnoses of diabetes type II and hypertension.  The examiner 
noted both of these conditions were poorly managed.

Thereafter, a December 2003 VA medical report noted that the 
veteran had been examined in November 2003.  The diagnoses 
were diabetes mellitus, type II, and hypertension.  The 
examiner noted that the veteran had three risks factors for 
hypertension that included a family history, obesity, and a 
smoking history.  The examiner noted that

[h]ypertension is a complex, multi-
factoral disease which has been 
associated with family history, obesity, 
smoking, exercise level, kidney function, 
and dietery (sic) habits.  Type II 
diabetes and hypertension are two 
diseases with a broad spectrum of 
metabolic conditions.  Although no direct 
causal relationship has been established 
between these 2 diseases, there may be 
some biochemical and vascular overlap.

. . . . 


In summary, in my opinion, this veteran's 
hypertension was not caused by his type 
II diabetes, nor was it aggravated beyond 
normal progression by the diabetes, but 
rather by obesity and lack of treatment.

Analysis

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Moreover, in the case of hypertension, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The evidence of record does not support a grant of service 
connection for hypertension on a direct or presumptive basis.  
There is no evidence of any findings or treatment for heart 
problems or high blood pressure in service, or in the period 
following service until June 2001.  There is no evidence of 
record relating the veteran's current diagnosis of 
hypertension to his military service or to any incident 
therein. 

Additionally, service connection for hypertension as being 
due to the veteran's service-connected diabetes mellitus, 
type II, is not warranted.  Although the veteran has stated 
that others have informed him that the two conditions are 
causally related, there is no medical evidence of record to 
support this contention.  Indeed, the medical evidence of 
record shows that the veteran's current hypertension was 
neither caused nor aggravated by his service-connected 
diabetes mellitus, type II.  

Accordingly, service connection for hypertension, to include 
as secondary to the service-connected disability of diabetes 
mellitus, is not warranted.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, to include as secondary 
to diabetes mellitus, type II, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


